     DAVID J. MORTENSEN, ESQ.
 1   Nevada Bar No. 2547
 2   COURTNEY CHRISTOPHER, ESQ.
     Nevada Bar No. 12717
 3   DEREK LINFORD, ESQ.
     Nevada Bar No. 14909
 4   MESSNER REEVES LLP
 5   8945 West Russell Road, Suite 300
     Las Vegas, Nevada 89148
 6   Telephone:     (702) 363-5100
     Facsimile:     (702) 363-5101
 7   E-mail: dmortensen@messner.com
 8           cchristopher@messner.com
             dlinford@messner.com
 9   Attorneys for Defendants, The Heights of Summerlin, LLC
     Summit Care, LLC and Latoya Davis
10
11                           IN THE UNITED STATES DISTRICT COURT

12                                      DISTRICT OF NEVADA

13    RACHELLE CRUPI, individually, and as                  Case No. 2:21-cv-00954-GMN-DJA
14    Special Administrator, Personal
      Representative, and heir to the Estate of
15    ALETHA PORCARO, deceased,
                                                               STIPULATION AND ORDER TO
16                  Plaintiff,                                EXTEND TIME FOR DEFENDANT
      vs.                                                    LATOYA DAVIS TO FILE REPLY TO
17
                                                               PLAINTIFF’S OPPOSITION TO
18    THE HEIGHTS OF SUMMERLIN, LLC, a                       DEFENDANT’S MOTION TO DISMISS
      foreign limited liability corporation; SUMMIT
19    CARE, LLC, a foreign limited liability                          (FIRST REQUEST)
      corporation GENESIS HEALTHCARE, INC.,
20
      a domestic corporation, LATOYA DAVIS,
21    individually and as Administrator; ANDREW
      REESE, individually and as Administrator;
22    DOE EMPLOYEES I through X, DOE
      SERVICE PROVIDERS I through X, DOE
23
      GOVERNING MEMBERS I through X; ROE
24    GOVERNING BODIES I through X; and
      DOES XI through XX; and ROE
25    CORPORATIONS XI through XX, inclusive,
26
                    Defendants.
27   ...
28                                                      1
     11874.0004                                   {05293836 / 1}                     2:21-cv-00954-GMN-DJA
                                                               Rachelle Crupi v. The Heights of Summerlin, LLC et. al.
                                                                                            2:21-cv-00954-GMN-DJA
                                                                                       SAO to Extend Reply Deadline
 1            IT IS HEREBY STIPULATED by and between the parties hereto, through their respective

 2   counsel of record, that the deadline for Defendant Latoya Davis, individually, to file her Reply to

 3   Plaintiff Rachelle Crupi’s Opposition to Defendant Latoya Davis’ Motion to Dismiss (ECF No. 19,

 4   filed on June 16, 2021), currently due on June 23, 2021, to be extended through June 28, 2021.

 5            This is Defendant Latoya Davis’ first request for an extension and this stipulation is submitted

 6   in good faith without the purpose of undue delay.

 7    DATES this 21st day of June, 2021.                        DATED this 21st day of June, 2021.
 8
      MESSNER REEVES LLP                                        HENNESS & HAIGHT, INJURY ATTORNEYS
 9
10           /s/ Courtney Christopher                                  /s/ Genevieve Romand
      DAVID J. MORTENSEN, ESQ. (NBN 2547)                       MICHAEL D. HAIGHT, ESQ. (NBN 5654)
11    COURTNEY CHRISTOPHER, ESQ. (NBN                           GENEVIEVE ROMAND, ESQ. (NBN 13235)
      12717)                                                    8972 Spanish Ridge Avenue
12    DEREK LINFORD, ESQ. (NBN 14909)                           Las Vegas, Nevada 89148
13    8945 West Russell Road, Suite 300                         Attorneys for Plaintiff
      Las Vegas, Nevada 89148
14    Attorneys for Defendants, The Heights of
      Summerlin, LLC, Latoya Davis, Andrew Reese,
15    Summit Care, LLC, and Genesis Healthcare, Inc.
16
17
                                                  IT IS SO ORDERED.
18
                                                  Dated this ____
                                                              23 day of June, 2021.
19
20
21                                                ___________________________
22                                                Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
23
24
25
26
27
28                                                        2
     11874.0004                                     {05293836 / 1}                               2:21-cv-00954-GMN-DJA
